FOLLETT, J. (dissenting).
It is not contended that the receiver of the bank can set off the funds standing to the credit of the assignee against his individual indebtedness to the bank. The assignee is not personally the owner of 5 per cent, of this sum (his commission), or of any part or portion of it, and the receiver has no right to hold any part or portion of the fund for the purpose of applying it in payment of the individual debt of the assignee to the bank. The fund must ultimately be distributed pursuant to a final decree of the court making the order for distribution of the funds in the hands of the assignee. The learned judge at special term held nothing to the contrary of the propositions above stated, but refused to take the funds from the hands of one officer of the court and place them in the hands of a trustee, subject to the control of the court under the circumstances disclosed; and in this we think he wisely exercised his discretion. The assignee did not state in his application that he desired to distribute the fund among the creditors of the assigned estate, or to make any use of it as assignee, or that he proposed to deposit it as a trust fund. In -a letter written by the assignee to the cashier of the bank, June 11, 1893, he said:
“Referring to my matters with your bank, I have to say that the reason I did not fulfill my engagement to settle the interest and overdraft was that I was obliged to postpone for two weeks- a sale of some of the property of A. S. Hatch & Co., which I had every reason to suppose would be consummated before June 1. This sale will come off about June 15, and will, by the lowest estimate, put me largely in funds, and I hope you will consider this in view of what follows.”
Again, on June 27, 1893, the assignee wrote the cashier as follows:
“With reference to my note given for interest on previous notes, due at your bank within a few days, I ask you to give me a three-months renewal, with the added interest When I asked you to take this note instead of cash,
*1031I represented to you that I expected to realize on property in my hands as assignee of A. S. Hatch & Go. a sufficient sum to enable me to pay the whole of my indebtedness to your bank, and I told you that I was about to make a sale of such property. In accordance with the intention I thus expressed to you, I advertised for sale certain of the property of the estate, the sale to take place on the 25th of May last. I enclose you a copy of the advertisement (marked 1).”
In these letters the assignee stated that, as soon as a portion of the assets of the assigned estate was converted into money, he would pay his individual debt to the bank therefrom. Under such circumstances, we think the special term wisely refused to order the funds of this' assigned estate into the personal custody of the assignee. The order should be affirmed, with $10 costs and disbursements, payable by Horace H. Chittenden personally.